Stephens, J.
1. In a suit to recover the purchase-price of various articles of merchandise which the plaintiff alleged that he had sold to the defendant through the defendant’s agent, where there is evidence to the effect that the alleged agent at the time, although in the defendant’s employment, had no authority to make purchases for and in behalf of the defendant, and that the alleged agent had on various former occasions made purchases from the plaintiff of goods the nature and character of which is not disclosed, but where there is evidence that the agent previously had authority to make purchases for and in behalf of the defendant of goods of a limited description, and the agent on *378former occasions, including the time when he possessed actual authority as agent to make in behalf of the defendant purchases of the limited description, purchased from the plaintiff' goods the nature and character of which is not disclosed, and where it does not appear from the evidence that the defendant had ever received any of the purchases which the plaintiff had sold to the alleged agent, and where it does not appear that the defendant had ever at any time paid for, any of the purchases, the evidence is insufficient as a matter of law to demand the inference that the purchaser had ever, without authority from the defendant, made purchases of the plaintiff for and in behalf of the defendant, or that the defendant, by a course of dealings with the plaintiff, had held the purchaser out as the defendant’s agent as having authority to bind the defendant in purchasing merchandise from the plaintiff.
Decided September 30, 1929.
H. E. Anderson, R. Noel Steed, for plaintiff in error.
Jesse M. Sellers, contra.
2. The court erred in directing a verdict for the plaintiff.

Judgment reversed.


Jenhvns, P. J., and Bell, J., concur.